Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/7/2022 has been entered.

Status of the application
3. 	Claims 1-4, 7-10, 13-18, 21-23 are pending in this application.
Claims 1, 13, and 14 have been amended.
Claims 1-4, 7-10, 13-18, 21-23 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5. ‘The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

6. 	‘The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-4, 7-10, 13-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasiou et al. US 2013/0122072 in view of Wullschleger R et al. USPN 6210777 in view of Castro et al. US 2007/0231424 in view of NPL Haruo et al. (Machine translation of JP 2002201220; This is applicants submitted prior art from latest filed IDS filed on 7/26/2021).

8.	 Regarding claims 1-3, 4, 9, 13, 14, Anastasiou et al. discloses a delivery system which is an encapsulate composition to be used in an edible composition (Abstract) e.g. chewing gum ([0015], [0037]). Anastasiou et al. discloses that the delivery system can be in powder or granules and includes 125-900 micron particle size to provide many benefits including desirable rate of release, less grittiness etc. ([0017]), and the delivery system can include encapsulating agent polyvinyl acetate (at least in [0084], [0173]), and active component can be 20 micron ([0027]-[0029], [0030]) to meet claims 1-3.
Anastasiou et al. discloses reducing the size of active material can control retention in the delivery system ([0028]). Therefore, it should match with the encapsulating material. It is understood from the disclosure that if we consider the encapsulation fully or partially ((0036]) and the average particle diameter of the active material is 0.3-20 micron and average diameter of the delivery system is 100-1000 micron ([0028], [0029]), then the average longest diameter of the encapsulating material can be no more than the size of the encapsulation (delivery) system which is no more than100-1000 micron ([0028], [0029)).
It is to be noted that the amended claim 1 recites “reducing the size of particles of an encapsulating ingredient’.
In order to address this, it is to be noted that, Anastasiou et al. discloses that milled acesulfame- K is used in the composition ([0176]). It is known that and if we 
Anastasiou et al. discloses milled acesulfame K, and this known milling process can be applicable to mill and reduce to small particle size of any components including encapsulating agent and active agent also. 
Therefore, one of ordinary skill in the art would make the reduced particle size of the encapsulating material and active agent to provide in the extruder followed by mixing in the extruder ([0173]) to meet claims 1, 13.
However, more specifically, Anastasiou et al. is silent about “breaking particles of an encapsulating ingredient to a reduced size” and “providing said particles of said encapsulating ingredient to an extruder after said breaking” and “reduced size with an average longest dimension of less than 1000 microns” as claimed in claims 1, 13.
Wullschleger R et al. discloses that the dry ingredients can preferably be pre-blended using a hobert mixer and then the blend is fed to the extruder (col 5 lines 30-35).  
NPL Haruo et al. discloses a method which makes polyvinyl acetate having 50-1000 micron size which size is excellent in hand ability ([0001]) and it is suitable to be used for specific use including its use in making chewing gum composition (at least in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Anastasiou et al. (at least in [0176]) to mill the ingredients in order  to make desired size milled small particles suitable to be 
pure polyvinyl acetate suitable for making encapsulated composition to be used for chewing gum or related product to be brought to the next step of processing in the extruder.
Therefore, it meets the claim limitation of “reducing a size of particles of an encapsulating ingredient” of claims 1, 13.
Therefore, the above disclosures from Anastasiou et al. in view of  NPL Haruo et al. and  Wullschleger R et al. meet the claim limitations of “breaking particles of an encapsulating ingredient” and  “providing said particles of said encapsulating ingredient to an extruder after said breaking”  and “mixing said particles of said particles of said encapsulating ingredient with said longest average dimension of less than 1000 microns with providing particles of an active ingredient having an average longest dimension of less than 1000 microns to said extruder” and “forming a homogeneous composition of said encapsulating ingredient and said active ingredient by mixing the particles of the encapsulating ingredient and the particles of the active ingredient after said reducing in size of said particles of said encapsulating ingredient”. Anastasiou et al. also discloses that the method comprising mixing the active material and encapsulating material together in a manner that provides the target delivery system with the desired characteristics property ([0025]).
It is to be noted that Anastasiou et al. in view of NPL Haruo et al. in view of Wullschleger R et al. also meet claim 9 and amended claim 14. 

Castro et al. discloses that “a dry blended mixture” can be heated in an extruder at a temperature between 75-110 degree C  ([0035]). It is to be noted that this step provides the benefit of making long duration flavor (active) material ([0035)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Anastasiou et al. by including the teaching of Castro et al. to incorporate melting step after mixing which can be in the extruder at a temperature between 75-110 degree C in order to make final step of making long duration encapsulated flavor (active) active material ([0035]).
Regarding the ratio of 20:1 or less as claimed in claims 4, 13, it is to be noted that Anastasiou et al. discloses that the encapsulation has size P=100-1000 micron, and if we consider that the encapsulating material to encapsulate the active ingredient to be encapsulated completely or partially ([0029], [0036]), then it can be interpreted that the encapsulating material should have size of less than 100-1000 micron size. Therefore, broadly disclosed average longest dimension sizes of the encapsulating material and active material can be considered to disclose broad range ratio which overlaps the claimed ratio of claims 4, 13.
Also, even if Anastasiou et al. does not specifically mention the size of encapsulating material and therefore, the ratio between them including less than 20:1 as Claimed in claims 4, 13, however, from the disclosure, it is understood that the ratio determines release profile, type of dissolution etc., therefore, it is within the skill of one 
Absent showing of unexpected results, the specific amount of ratio of the average longest diameter between encapsulating material and active agent is not considered to confer patentability to the claims. As the release profile of the encapsulated product, distribution to achieve desired characteristics ([0025], [0029],
 [0036]) , taste, texture are variables that can be modified, among others, by adjusting the amount of ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio in Anastasiou et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. release profile etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9.	 Regarding claims 7, 21, the disclosed composition and methods of Anastasiou et al. in view of secondary prior arts et al. meet claims 7, 21 which will have desired controlled release profile including “an amount of said active ingredient that dissolves within one minute is less than half an amount of active ingredient that would dissolve from another identical composition exposed to said dissolving agent, wherein during 

10. 	Regarding claims 8, 22, Anastasiou et al. discloses that acesulfame-K can be used as an active agent (at least in [0054)).
Regarding the claimed dissolving time of claims 8, 22, including less than about 30% of said active ingredient dissolves within three minutes exposure to said dissolving agent” of claims 8, 22, it depends on the release profile of the active agent. Anastasiou et al. discloses that the encapsulated composition having release profile depends on many factors (at least in [0038]-[0040]). Therefore, it is optimizable.
Therefore, even if the disclosure does not address the time and amount to be released as claimed in claims 8, 22, however, it is within the skill of one of ordinary skill in the art to optimize the particle size and release profile of the active ingredient, encapsulating ingredient and the final delivery system to make encapsulated composition in order to have the desired claimed release profile which determines the dissolving time of the active ingredient when it is in contact with the dissolving agent as claimed in claims 8, 22.
Absent showing of unexpected results, the specific amount is not considered to confer patentability to the claims. As the rate of release are variables that can be modified, among others, by adjusting the amount of particle size, ratio between active ingredient vs encapsulating material, and other factors (in Anastasiou et al. at least in [0028]-[0030], [0038]-[0040]) etc., the precise amount would have been considered a 
re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11. 	Regarding claims 10, 23, Anastasiou et al. discloses a delivery system for active components for inclusion in an edible composition (Abstract) and it can be chewing gum ([0015], [0037]).

12. 	Regarding claims 15, 16, Anastasiou et al. discloses that the encapsulation has size P=100-1000 micron, and if we consider that the encapsulating ingredient to encapsulate the active ingredient with the encapsulating ingredient to be encapsulated
completely or partially ([0029], [0036]), then it can be interpreted that the encapsulating material should have comparable average longest dimension maximum size of approximately less the size ( less than 100-1000 micron) of the encapsulated product ([0036]) which meets claimed average longest diameter of less than 1000 micron or 700 micron as claimed in claims 15, 16.

13. 	Regarding claims 17, 18, Anastasiou et al. discloses that the delivery system can include encapsulating agent polyvinyl acetate (at least in [0084],[0173]), and active component can be 20 micron ([0027]-[0029], [0030]).Therefore, the average longest dimension of active agent is less than 1000 micron and less than 700 micron respectively to meet claims 17, 18.

Response to arguments
14.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. Applicants primarily argued that no prior art alone or in combinations address the amended claim limitations of “breaking particles of an encapsulating ingredient to a reduced size” and “breaking particles of an encapsulating ingredient” and “providing said particles of said encapsulating ingredient to an extruder after said breaking”. Therefore, a new secondary prior art by Wullschleger R et al. USPN 6210777 who discloses that the dry ingredients can preferably be pre-blended using a hobert mixer and then the blend is fed to the extruder (col 5 lines 30-35) to meet the amended claim limitations of claims 1, 13 and 14.   

Conclusion
15. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792